UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

PHILLIP R. GARBACK, Case No. l:lS-cv~léS

Plaintiff, Dlott, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT ANI)
SOClAL SECURITY, RECOMMENDATION

Defendant.

Plaintiff Phillip R. Garback brings this action pursuant to 42 U.S.C. §§ 405(g) and
1383(0)(3) for judicial review of the final decision of the Commissioner of Social Security
(Commissioner) denying his application for disability insurance benefits (“DIB”). This matter is
before the Court on plaintiff’s statement of errors (Doc. l l), the Commissioner’s response in
opposition (Doc. 16), and plaintiff`s reply memorandum (Doc. 17).

I. Procedural Background

Plaintiff filed his application for DIB in July 2016, alleging disability since December 28,
2015, due to degenerative disc disease of the cervical and lumbar spines, degenerative joint
disorder of the knee post left total knee replacement in 2006, exercise induced asthma, and sleep
apnea and REM sleep disorder. The application Was denied initially and upon reconsideration
Plaintiff, through counsel, requested and was afforded a hearing before administrative law judge
(“ALJ”) Gregory Kenyon on August 30, 2017. Plaintiff and a vocational expert (“VE”) appeared
and testified at the ALJ hearing On November 1, 2017, ALJ Kenyon issued a Written decision
denying plaintist application Plaintist request for review by the Appeals Council Was
denied, making the decision of ALJ Kenyon the final administrative decision of the

Commissioner.

II. Analysis

A. Legal Framework for Disability Determjnations

To qualify for disability benefits, a claimant must suffer from a medically determinable
physical or mental impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months 42 U.S.C. § 423(d)(l)(A).
'I`he impairment must render the claimant unable to engage in the Work previously performed or
in any other substantial gainful employment that exists in the national economy 42 U.S.C. §
423(d)(2).

Regulations promulgated by the Commissioner establish a five-step sequential evaluation
process for disability determinations:

l) If the claimant is doing substantial gainful activity, the claimant is not disabled

2) If the claimant does not have a severe medically determinable physical or mental

impairment - i.e., an impairment that significantly limits his or her physical or

mental ability to do basic Work activities ~ the claimant is not disabled

3) If the claimant has a severe impairrnent(s) that meets or equals one of the listings

in Appendix l to Subpart P of the regulations and meets the duration requirement,

the claimant is disabledl

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant Work, the claimant is not disabled.

5) lf the claimant can make an adjustment to other work, the claimant is not
disabled If the claimant cannot make an adjustment to other Work, the claimant is
disabled.
Rabbers v. Comm ’r QfSoc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four
steps of the sequential evaluation process. Id.; Wilson v. Comm ’r ofSoc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainfbl employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652', Harmon v. Apfef, 168 F.3d 289, 291 (6th

Cir. 1999).
B. The Administrative Law Judge’s F indings

The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

1. The [plaintiff] meets the insured status requirements of the Social Security Act
through March 31, 2018.

2. The [plaintiff] has not engaged in substantial gainful activity since December
28, 2015, the alleged onset date (20 CFR 404.1571 et Seq.).

3. The [plaintiff] has the following severe impairments: degenerative disc disease
of the cervical spine, degenerative disc disease of the lumbar spine, avascular
necrosis of the hips, obstructive sleep apnea, residuals of a right foot fracture,
residuals of left knee replacement surgery, chronic obstructive pulmonary
disease (“COPD”), and carpal tunnel syndrome (20 CFR 404.1520(c)).

4. The [plaintift] does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments in 20
CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
404.1526).

5. After careful consideration of the entire record, the [ALJ] finds that the
[plaintif`f] has the residual functional capacity to perform light work as defined
in 20 CFR 404.1567(b) with the following additional limitations: (1) frequent
crouching, crawling, stopping, balancing, and climbing of ramps or stairs; (2)
no climbing of ladders, ropes and scaffolds; (3) no work around hazards such
as unprotected heights or dangerous machinery; (4) frequent use of hands for
handling and fingering', (5) no concentrated exposure to temperature extremes
or respiratory irritants; and (6) limited to performing unskilled, simple,
repetitive tasks.

6. The [plaintiff] is unable to perform any past relevant work (20 CFR 404.1565).]

7. The [plaintifi] was bom [in] . . . I963 and was 52 years old, which is defined as
an individual closely approaching advanced age, on the alleged disability onset
date (20 CFR 404.1563).

 

1 Plaintiff has past relevant work as a department store stocker and nurse. (Tr. 19).

3

8. The [plaintiff] has at least a high school education and is able to communicate
in English (20 CFR 404.1564).

9. Transferability of job skills is not material to the determination of disability
because using the Medical-Vocational Rules as a framework supports a finding
that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has

transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
Appendix 2).

10. Considering the [plaintiff]’s age, education, work experience, and residual
functional capacity, there are jobs that exist in significant numbers in the
national economy that the [plaintiff] can perform (20 CFR 404. 1569 and
404.1569(a)).2

11. The [plaintiff] has not been under a disability, as defined in the Social Security
Act, from December 28, 2015, through the date of this decision (20 CFR
404.1520(g)).

(Tr. 12-20).

C. Judicial Standard of Review

.ludicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §
405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by
substantial evidence, and (2) whether the ALJ applied the correct legal standards See B!ak[ey v.
Comm ’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm ’r of Soc. Sec.,
478 F.3d 742, 745-46 (6th Cir. 2007).

The Commissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Rz'chardson v. Perales,
402 U.S. 389, 401 (1971) (citing Consolz'dared Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance . . .” fingers v. Comm ’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

 

2 The ALJ relied on the VE’s testimony that plaintiff would be able to perform the requirements of representative
light unskilled jobs in the national economy such as storage facility rental clerk (75,910 jobs nationally), office
helper (83,250 jobs nationally), and parking lot attendant (36,860 jobs nationally). (Tr. 20, 61).

4

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determination Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

D. Specific Errors

On appeal, plaintiff argues that: (l) the ALJ erred at steps four and five of the sequential
evaluation process by finding that plaintiff could frequently use his hands for handling and
fingering, and (2) the ALJ erred by interpreting raw medical data in functional terms. (Doc. 11).
Both assignments of error relate to the ALJ’s RFC assessment; therefore, the Court will consider
plaintiffs two assignments of error together.

In his first assignment of error, plaintiff alleges the ALJ erred in finding that he could
“frequently” use his hands for handling and fingering. (Doc. 11 at 8). Plaintiff contends “[t]he
objective and subjective evidence more reasonably supports a limitation to occasional use of the
hands for handling and fingering, which would still require [plaintiff] to use his hands for up to
one-third of the workday but would direct a f1nding of disability pursuant to the [VE]’s
testimony.” (Ia'. at 10) (emphasis added). ln this regard, plaintiff argues that the ALJ’s decision

is too narrow and fails to adequately consider the following evidence related to plaintiffs hand

impairment (1) a November 2015 physical examination revealing decreased sensation of the
fingers, ulnar hand, distal forearm, ulnar forearm, and arrn, and positive Phalen’s test (Tr. 301);
(2) muscle aches, weakness, arthralgias/joint pain, back pain, and “swelling in the extremities”
throughout 2016 and 2017 (Tr. 263, 267, 276, 475, 519, 523, 527, 530, 534, 538, 552, 556, 561,
565, 569, 691 , 695}; (3) findings from October 2016 showing persistent numbness/tingling in the
4th and 5th digits of his bilateral hands (Tr. 475); (4) complaints of severe numbness and
weakness, and a history of peripheral neuropathy (Tr. 629); (5) a November 2016 physical
examination revealing weakness in both upper extremities and diminished sensation in the right
hand, left hand, right ulnar digits, and left ulnar digits (Tr. 630); (6) manual muscle testing
revealing marked atrophy and motor strength of 3/5 in bilateral hand intrinsics and testing
revealing positive Tinel’s test on the right ulnar groove (Tr. 639); and (7) a November 2016
EMG revealing “[s]evere demyelinating neuropathy of ulnar nerves from the upper arms down
with focal muscle membrane instability of the Right abductor digiti minimi muscle suggests
ongoing denervation” (Tr. 627, 639). (Doc. ll at 8-9). Plaintiff contends he is more limited by
his hand impairment than the ALJ found and, as a result, the ALJ erred at step five of the
sequential evaluation process in determining that he could perform a significant number of jobs
in the national economy. (Id.).

In his second assignment of error, plaintiff argues the ALJ erred in affording substantial
weight to the state agency reviewing physicians who did not review or mention the October 2016
EMG of his hands or the July 2017 MRI of his hip. (Id. at 11). Plaintiff alleges the ALJ failed to
explain whether the objective imaging impacted the ultimate weight he afforded the opinions of
the state agency reviewing physicians. (Id.). In this regard, plaintiff argues that the ALJ

improperly interpreted raw medical data to formulate the RFC. (Id.).

The Commissioner argues that the ALJ carefully considered all of the record evidence
when assessing plaintiffs RFC and fully accounted for plaintiffs limitations (Doc. 16 at 3).
The Commissioner contends that the ALJ appropriately discredited plaintiffs subjective
allegations of an inability to perform light work based on the lack of significant medical findings
or objective evidence supporting plaintiffs complaints and the lack of consistency of plaintiffs
complaints with his activities (Id. at 4). The Commissioner also argues that the ALJ
appropriately considered plaintiffs conservative treatment and noted that it was effective in
alleviating his alleged pain. (Id. at 6). The Commissioner further contends that the ALJ
reasonably relied on the state agency reviewing opinions in determining the severity of plaintiffs
subjective complaints and constructing the RFC. (Id. at 8).

The ultimate responsibility for determining a claimant’s capacity to work lies with the
Commissioner. Cola’i'ron v. Comm 'r ofSoc. Sec., 391 F. App’x 435, 439 (6th Cir. 2010) (citing
42 U.S.C. § 423(d)(5)(B); Nejat v. Comm ’r ofSoc. Sec., 359 F. App’x 574, 578 (6th Cir. 2009)).
See also 20 C.F.R. § 404,1546(c) (the responsibility for assessing a claimant’s RFC lies with the
ALJ). It is the ALJ’s duty to fashion an RFC based on all of the evidence of record. “The
[Commissioner], and not the court, is charged with the duty to weigh the evidence, to resolve
material conflicts in the testimony, and to determine the case accordingly.” Crum v. Sullz'van,
921 F.2d 642, 644 (6th Cir. 1990). The ALJ can fulfill his obligation “without directly
addressing in his written decision every piece of evidence submitted by a party.” Kornecky v.
Comm ’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (quoting Loral Defense Systems-
Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999) (citations and internal quotation marks

omitted)).

ln this case, the ALJ gave plaintiff an RFC for light work with some postural and
environmental limitations. (Tr. 13-14). There was no opinion evidence from plaintiffs treating
physicians, and the state agency physicians opined that plaintiff is limited to light exertional
Work. (Tr. 71 -73, 82-84). In the RFC, the ALJ determined that plaintiff could engage in the
“frequent use of hands for handling and fingering.” (Tr. 13). In discussing plaintiffs hand
impairment, the ALJ stated:

Finally, the [plaintiff] has a history of carpal tunnel syndrome (Exhibits 813/1 2, 19

and lOF/S), The [plaintiff] underwent bilateral carpal tunnel release surgery [ ]

prior to the alleged onset date. (Exhibits lF, 2F, 8F and 15F). The [plaintiff] alleges

pain, numbness, tingling, weakness in [his] hands and fingers (Exhibits 4F, 6E and
10F). Physical examination revealed decreased sensation in the fingers and
forearms bilaterally, weakness in the fingers, and diminished reflexes (Exhibits lF

and 10F). Nevertheless, since the alleged onset date, the [plaintiff] has not received

any treatment for this condition, only diagnosis (Exhibit 10F). More importantly,

since the alleged onset date, the [plaintiff] has only complained to a treatment

provider about symptoms related to this condition in October and November 2016

(Exhibits 4F and 10F).

(Tr. 18).

The ALJ’s RFC determination and assessment of plaintiffs hand impairment are
supported by substantial evidence In assessing the RFC, the ALJ evaluated the relevant medical
evidence related to plaintiffs carpal tunnel syndrome and reasonably concluded that plaintiff
could perform the physical requirements of light work. The ALJ did not ignore the abnormal
findings related to plaintiffs carpal tunnel syndrome The ALJ noted that plaintiff underwent
carpal tunnel release surgery prior to the alleged onset date. The ALJ also noted that plaintiffs
physical examinations revealed decreased sensation in the fingers and forearms bilaterally,
weakness in the fingers, and diminished reflexes and cited to many of the same records that

plaintiff contends support greater restrictions (Tr. 18) (citing Exhibits lF (Tr. 254-307), 10F

(Tr. 623-48)). In addition, contrary to plaintiffs argument, the ALJ considered medical records

that included his November 2016 EMG results. (Tr. 18) (citing Exhibit 10F/5 [Tr. 627]).
Nevertheless, the ALJ noted that plaintiff had only received a diagnosis and no treatment for his
carpal tunnel syndrome and related symptoms of hand pain since his alleged onset date. The
ALJ also reasonably noted that subsequent to the alleged onset date plaintiff had only
complained to his treatment provider about symptoms related to his carpal tunnel syndrome on
two occasions - in October and November 2016. (Tr. 18). None of the records that post-date the
November 2016 EMG show that plaintiff received any medical treatment for his hand
impairment Nor do these records suggest the EMG findings support greater restrictions than
those imposed by the ALJ. The ALJ did not fail to consider the evidence relevant to plaintiffs

hand impairment

In addition, the ALJ did not err by giving substantial weight to the opinions of the non-
examining state agency physicians as plaintiff alleges. Where, as here, the record does not
include a treating or examining physician’s medical opinion, the ALJ’s decision to credit a
non-examining source’s opinion withstands scrutiny “[s]o long as the ALJ’s decision
adequately explains and justifies” the disability determination as a whole. See Norrr's v.
Comm ’r of Soc. Sec., 461 F. App’x 433, 440 (6th Cir. 2012) (“While perhaps the ALJ could
have provided greater detail, particularly as to why the nonexamining opinions were more
consistent with the overall record, the ALJ was under no special obligation to do so insofar as
he was weighing the respective opinions of nontreating versus nonexamining sources.”) (citing
Smith v. Comm 'r ofSoc. Sec., 482 F.3d 873, 876 (6th Cir. 2007)). In addition, it is not
necessary that a non-treating source’s opinion be “based on a ‘complete’ or ‘more detailed and
comprehensive’ case record” in order for the ALJ to credit the opinion. Helm v. Comm 'r of

Soc. Sec. Aa'min., 405 F. App’x 997, 1002 (6th Cir. 2011) (citing SSR 96-6p, 1996 WL 374180,

*2). “There will always be a gap between the time the agency experts review the record . . .
and the time the hearing decision is issued.” Ke[ly v. Comm ’r of Soc. Sec., 314 F. App’x 827,
831 (6th Cir. 2009). The ALJ can reasonably credit the opinion of non-examining state agency
physicians, despite their lack of access to the entire record, “if their conclusion that [the
claimant] retained the capacity to work was supported by the totality of the medical and
vocational evidence in the record.” Glasgow v. Comm ’r of Soc. Sec., 690 F. App’x 385, 387
(6th Cir. 2017) (citing McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009)
(concluding that an ALJ may rely on a non-examining state agency physician’s opinion that is
not based on all of the medical evidence in the record “if the ALJ takes into account any
evidence that the physician did not consider”)). See also Kepke v. Comm ’r ofSoc. Sec., 636 F.
App’x 625, 632 (6th Cir. 2016) (where the “AL.I accords significant weight to the opinion of a
non-examining source who has not reviewed the entire record,” it is only necessary that the
record provide “some indication that the ALJ subjected such an opinion to scrutiny.”). “Absent
a clear showing that the new evidence renders the prior opinion untenable,” the mere fact that
the non-examining physician did not have a complete record before him “does not warrant the
expense and delay of a judicial remand.” Kelly, 314 F. App’x at 83 ].

The ALJ gave “substantial weight” to the assessments of state agency reviewing
physicians Drs. Manos and Siddiqui. (Tr. 19). Dr. Diane Manos, M.D., completed an RFC
assessment on September 27, 2016 and assessed that plaintiff was capable of light work. (Tr.
70-71). After plaintiff supplied additional evidence, Dr. Mehr Siddiqui, M.D., completed an
RFC assessment at the reconsideration level on February 1, 2017. Dr. Siddiqui affirmed Dr.
Manos’ assessment of plaintiffs exertional limitations, but revised plaintiffs postural

limitations to prohibit plaintiff from climbing ladders, ropes, or scaffolds (Tr. 82-83). The ALJ

10

found that the assessments of Drs. Manos and Siddiqui were “consistent with the [plaintiff]’s
activities of daily living, his presentation at [the] hearing and assertion in his Function Report
that he can lift 30 pounds.” (Tr. 19) (citing Tr. 203). The ALJ also imposed environmental
limitations and further limited plaintiff to “frequent” use of his hands for handling and
fingering. (Tr. 19).

Plaintiff argues that the ALJ’s RFC is not substantially supported because Drs. Manos
and Siddiqui rendered their opinions without reviewing the November 2016 EMG of his hand
and the July 2017 MRI of his hip. However, plaintiff has not presented any medical opinion
evidence from a treating or examining physician to show that these objective findings imposed
greater restrictions on his functioning than the ALJ included in the RFC findings The ALJ
considered the November 2016 EMG evidence (Tr. 18, citing Exhibit 10F/5 [Tr. 627]), but
reasonably noted that subsequent to the alleged onset date plaintiff had not received any
treatment for his carpal tunnel syndrome and had only complained to a treatment provider
about his symptoms in October and November 2016. (Tr. 18). The AL.l’s imposition of a
“frequent” limitation, as opposed to the “occasional” limitation advanced by plaintiff on

plaintiffs ability to handle and finger is not unreasonable in light of the record as a whole.

Likewise, the ALJ considered the July 14, 2017 MRI of the hips. The ALJ noted that
plaintiff had not complained about hip pain prior to the MRI. In addition, the ALJ noted an
inconsistency in plaintiffs use of a cane. ln July 2017, plaintiff reported he used a cane to
ambulate. (Tr. 743). However, plaintiffs use of a cane was not documented elsewhere in the
record and plaintiff did not use a cane to ambulate at the hearing in August 2017. (Tr. 16).
l\/loreover, less than one week after the MRI, a musculoskeletal examination showed plaintiff

had normal motor strength and tone, normal movement of all extremities, and no malalignment

ll

and that plaintiff ambulated normally. (Tr. 733). The ALJ did not err by “interpreting raw
medical data in functional terms,” as plaintiff contends Rather, the ALJ conducted a thorough
review of the medical evidence, including the evidence that post-dated the assessments of the
state agency reviewing physicians and gave valid reasons for the weight he afforded these
opinionsl The November 2016 EMG and July 2017 MRI results do not render the non-
examining physicians’ opinions and the ALJ’s reliance on those opinions “untenable.” See
Kelly, 314 F. App’x at 831. The burden lies with plaintiff to prove that he is disabled and that
his EMG and MRI results caused greater limitations than the ALJ assessed See Foster v.
Halter, 279 F.3d 348, 353 (6th Cir. 2001). Plaintiff has not pointed to a medical opinion or any
additional evidence in the record not considered, including diagnostic test results or
examination findings, that show the ALJ was bound to incorporate additional functional

limitations into the RFC to account for plaintiffs impainnents.

Finally, plaintiff alleges that the objective medical evidence of his carpal tunnel
syndrome supports his testimony at the ALJ hearing describing his hand numbness However,
as stated above, the ALJ reasonably evaluated the objective medical evidence of plaintiffs
carpal tunnel syndrome in forming the RFC. The ALJ also reasonably determined that
plaintiffs complaints of disabling pain and limitations were inconsistent with his daily
activities The ALJ noted that plaintiff prepares meals, performs household chores, goes to the
grocery store, performs self-care, exercises and worked part-time (Tr. 18). ln addition,
plaintiff had no difficulty sitting or rising at the hearing and did not appear to be in pain. ([a’.).
He also did not use an ambulatory device at the hearing despite previously reporting that he
used a cane (Id.). The ALJ also noted treatment records showing that plaintiff “engages in

150 minutes of moderate intensity exercise per week and muscle strengthening activities two or

12

more days per week.” (Tr. 15, citing Tr. 655). The ALJ reasonably determined that plaintiffs
allegations of disabling pain and limitations were inconsistent with the record as a whole
Where, as here, the ALJ’s assessment of plaintiffs credibility is supported by substantial
evidence, the Court affords great weight and deference to the ALJ’s finding. Walters, 127 F.3d
at 531. Plaintiffs assignments of error should be overruled

IT IS THEREFORE RECOMMENDED that the decision of the Commissioner be

AFFIRMED and this case be closed on the docket of the Court.

Date: 0_7,///?,//¢ m /f/M

Karen L. Litkovitz
United States Magistrate JudgeO

13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

PHILLIP R. GARBACK, Case No. 1:18-cv-168

Plaintiff, Dlott, J.

Litkovitz, M.J.

vs
COMMISSIONER OF
SOClAL SECURITY,

Defendant.

NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections lf the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party's objections
WI'I`HIN 14 DAYS after being served with a copy thereof`. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Am, 474 U.S. 140

(1985); United Stai‘es v_ Walters, 638 F.2d 947 (6th Cir. 1981).

14

